Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 2 to the Schedule 13D originally filed on March 18, 2013 (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Qumu Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 20, 2015 DOLPHIN LIMITED PARTNERSHIP III, L.P. By: Dolphin Associates III, LLC General Partner By: Dolphin Holdings Corp. III Managing Member By: /s/ Donald T. Netter Donald T. Netter Senior Managing Director DOLPHIN ASSOCIATES III, LLC By: Dolphin Holdings Corp. III Managing Member By: /s/ Donald T. Netter Donald T. Netter Senior Managing Director DOLPHIN HOLDINGS CORP. III By: /s/ Donald T. Netter Donald T. Netter Senior Managing Director /s/ Donald T. Netter DONALD T. NETTER
